Appeal from an order made at a Special Term of the Supreme Court, and entered in Sullivan County on August 18, 1950, granting a temporary injunction restraining defendant from interfering with, trespassing upon or using in any manner whatever “ the premises and right of way belonging to the plaintiff herein, as described in the complaint herein ”. The defendant appeared upon the application for the injunction but failed to submit any affidavits in opposition before the motion was decided. Consequently, the merits of the application are not before us. However, we think the language of the injunction is too broad. It follows the language of the complaint. Neither apprises the defendant specifically of the land she is restrained from using. Just what land or right of way the plaintiff owns is in sharp dispute in the action. Defendant should not be required to ascertain and determine at her peril “ the premises and right of way belonging to the plaintiff herein”. (Waters of White Lake v. Frieke, 276 App. Div. 628.) Order appealed from reversed, on the law and facts, with $10 costs. Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ., concur.